Citation Nr: 1731883	
Decision Date: 08/08/17    Archive Date: 08/16/17

DOCKET NO.  10-13 253	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Entitlement to an initial rating for posttraumatic stress disorder (PTSD) in excess of 30 percent prior to February 11, 2016, and in excess of 70 percent thereafter.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Alhinnawi, Associate Counsel






INTRODUCTION

The Veteran served on active duty from March 1970 to November 1971.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington.  The case is currently under the jurisdiction of the VA RO in Detroit, Michigan.

As this is an increased rating claim in the normal context, the claim encompasses TDIU.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  However, the Veteran filed a separate claim for TDIU during the pendency of this appeal, and the RO adjudicated the issue in February 2017.  Because the Veteran has not appealed the RO's unfavorable decision, the Board does not have jurisdiction of the issue and will not consider TDIU as part of this claim.

The Board notes that the Veteran was scheduled for a hearing, but failed to report due to being incarcerated at the time.  The Veteran did not renew his request for a hearing.  As such, the appeal will proceed as if the Veteran's hearing request had been withdrawn.  38 C.F.R. § 20.704(d) (2016).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

In April 2017, the Board sent the Veteran a letter informing him that additional evidence had been received since the last supplemental statement of the case (SSOC).  The Veteran was informed that the Board could review the evidence in the first instance if the Veteran opted to waive AOJ consideration.  However, the Veteran responded in May 2017, requesting that the Board "[p]lease remand. (send back) my case back to the AOJ for review of the additional evidence that was submitted in my appeal."  As such, a remand is warranted.
Applicable VA regulations require that pertinent evidence submitted by the Veteran must be referred to the agency of original jurisdiction for review and preparation of a supplemental statement of the case (SSOC) unless this procedural right is waived in writing by the Veteran. 38 C.F.R. §§ 19.37, 20.1304.  On remand, the RO must review the new evidence and, if the claim remains denied, include such evidence in a supplemental statement of the case.  Id.  

Accordingly, the case is REMANDED for the following action:

Readjudicate the issue on appeal seeking an initial rating for PTSD in excess of 30 percent prior to February 11, 2016, and in excess of 70 percent thereafter.  If the claim remains denied, provide the Veteran and his representative with a supplemental statement of the case and allow an appropriate time for response. 

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
MATTHEW W. BLACKWELDER 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

